[NOT FOR PUBLICATION]

                  United States Court of Appeals
                      For the First Circuit

                                           

No. 95-2347

                         WILLIAM BENNETT,

                      Plaintiff - Appellant,

                                v.

                         PETER O'MALLEY,

                      Defendant - Appellee.

                                           

           APPEAL FROM THE UNITED STATES DISTRICT COURT

                FOR THE DISTRICT OF MASSACHUSETTS

           [Hon. William G. Young, U.S. District Judge]                                                                

                                           

                              Before

                     Torruella, Chief Judge,                                                     

                    Cyr, Senior Circuit Judge,                                                       

                    and Stahl, Circuit Judge.                                                      

                                           

     Valeriano Diviacchi,  with whom Diviacchi Law  Office was on                                                                    
brief for appellant.
     Ronald  Kovner, with  whom  Christopher J.  Muse and  Merita                                                                           
Hopkins were on brief for appellee.                 

                                           

                          June 18, 1997
                                           

          Per  Curiam.   Upon full  consideration of  the record,                    Per  Curiam.                               

briefs and argument  of counsel,  we affirm the  decision of  the

district court on the basis of  its rulings on October 24 and 25,

1995, on Defendant's Motion for Judgment as a Matter of Law.

          We believe  that appellant's contentions  on appeal are

completely without merit.  Because we find this to be a frivolous

appeal, we order  appellant's counsel  to show  cause within  ten

days  of  the  issuance of  this  opinion  why  double costs  and

attorney's fees  on appeal  should not  be assessed  against him.

See Fed. R. App. P. 38; 28 U.S.C.   1927.             

          Affirmed.                            

                               -2-